DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following two informalities in Figures 5 and 10:

(a) In Figure 5, two of the sub-pixels should be “G” instead of “R”.

    PNG
    media_image1.png
    396
    540
    media_image1.png
    Greyscale



.

    PNG
    media_image2.png
    276
    515
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 6, paragraph 36, line 3: Change 108R, 108G, and 108B, to 112R, 112G, and 112B, respectively.
Page 14, paragraph 75, 4th line from the top of the page: Change “j=3” to “j+3”.  
Appropriate correction is required.

Claim Objections
Claims 2, 3, and 9-15 are objected to because of the following informalities:
Claim 2, line 6: Please review the line of this claim.  From the disclosure, it would appear that “second and third” should be “first and second” so that neighboring sub-pixels in the second direction would not be the same color, per claim 1.
Claim 3, lines 1-2: This claim, which depends from claim 1, recites “a second direction that is orthogonal to the first direction”.  However, a second direction that is orthogonal to the first direction is already defined in claim 1, lines 11-12.  Please change “a second direction” to “the second direction” and delete “that is orthogonal to the first direction”.
Claim 9, lines 5-6: This claim recites “wherein each pixel-region of the array thereof corresponds to a different pixel of the pixel array….”  Claim 1, which has similar language, recites “wherein each pixel is located in a different pixel-region of an array of pixel regions….”  First, the pixel-regions themselves should be defined.  Second, should the claim language be the same as claim 1?

Claims 10-15 are objected to for depending from objected-to claim 9.
Claim 10, line 10: Should “a second shadow mask” be “a third shadow mask”?  Compare with line 2 of the claim.
Claim 11, line 2: Delete “, and wherein”, and add a period at the end of the line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which depends from claim 1: Claim 1 requires that adjacent sub-pixels in the second direction be different colors.  See claim 1, lines 10-16.  However, lines 5-6 of claim 2 place the third sub-pixel as alternating between the third sub-pixel position, and then in either the second or the third sub-pixel position.  This would potentially lead to a row of third sub-pixels in the third sub-pixel position, which 
Regarding claim 3, which depends from claim 1: This claim recites “a second direction that is orthogonal to the first direction”.  However, antecedent basis for a second direction that is orthogonal to the first direction is already defined in claim 1, lines 11-12.  Because an additional second direction that is orthogonal to the first direction is defined in claim 3, this raises a question as to how this second direction is different from the claim 1 second direction.  Because the claim language is confusing, claim 3 is rejected as indefinite.
Regarding claim 9:  In lines 5-6, claim 9 recites “wherein each pixel-region of the array thereof corresponds to a different pixel of the pixel array….”  However, the pixel-regions themselves have not been defined.  Because the pixel-regions have not been defined, claim 9 is rejected as indefinite.
Claims 10-15 are objected to for depending from objected-to claim 9.
Regarding claim 10: In line 10 of claim 10, the claim defines “a second shadow mask”.  However, a second shadow mask is already defined in line 2 of the claim.  This raises a question as to how the 2nd second shadow mask is different from the 1st second shadow mask.  Because the claim language is confusing, claim 10 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chao, U.S. Pat. Pub. No. 2006/0033422, Figure 1B.
Chao Figure 1B:
    PNG
    media_image3.png
    495
    382
    media_image3.png
    Greyscale

Id.
Regarding claim 4, which depends from claim 1: Chao Figure 1B discloses in each group of three adjacent pixels along the second direction, the first sub-pixel (G) is located in each of the first, second, and third sub-pixel positions once, the second sub-pixel (B) is located in each of the first, second, and third sub-pixel positions once, and See Chao Figure 1B.  The Office notes that this arrangement is called the mosaic form in the prior art.  Chao specification ¶ 6.
Regarding claim 8, which depends from claim 1: Chao discloses that each of the first, second, and third sub-pixels (G, B, R) has a shape that is selected from the group consisting of a rectangle, a square, a triangle, a trapezoid, an octagon, and an irregular shape.   See Chao Figure 1B (rectangle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over He, U.S. Pat. Pub. No. 2017/0061907, Figure 8.
He Figure 8 (rotated 90° right):
    PNG
    media_image4.png
    399
    280
    media_image4.png
    Greyscale


He discloses that its pixel arrangement may be used in an OLED display.  Id. ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the He Figure 8 pixel array in an OLED display because He discloses various pixel arrays that are appropriate for use in an OLED display.  Id. ¶¶ 3-7, 20-23, 27, 28, 31.
Regarding claim 2, which depends from claim 1: He Figure 8 discloses that in each pair of adjacent pixels along the second direction, the location of the first sub-pixel (R) alternates between the first sub-pixel position and one of the second and third sub-1 sub-pixel positions.  See He Figure 8.
Regarding claim 8, which depends from claim 1: He discloses that each of the first, second, and third sub-pixels (R, G, B) has a shape that is selected from the group consisting of a rectangle, a square, a triangle, a trapezoid, an octagon, and an irregular shape.  See He Figure 8 (rectangle).
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over He, U.S. Pat. Pub. No. 2017/0061907, Figure 8.
He Figure 8 (rotated 90° left):

    PNG
    media_image5.png
    393
    277
    media_image5.png
    Greyscale


He discloses that its pixel arrangement may be used in an OLED display.  Id. ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the He Figure 8 pixel array in an OLED display because He discloses various pixel arrays that are appropriate for use in an OLED display.  Id. ¶¶ 3-7, 20-23, 27, 28, 31.
Regarding claim 3, which depends from claim 1: He Figure 8 discloses that the pixels are numbered from 0 to N along a second direction that is orthogonal to the first direction, and wherein, in each even-numbered pixel along the second direction, the first See He Figure 8 (rotated 90° left).
Regarding claim 8, which depends from claim 1: He discloses that each of the first, second, and third sub-pixels (G, R, B) has a shape that is selected from the group consisting of a rectangle, a square, a triangle, a trapezoid, an octagon, and an irregular shape.  See He Figure 8 (rectangle).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chao or He, and further in view of Ando, U.S. Pat. No. 10,096,720, Figures 37A, 37B.
Ando, Figures 37A, 37B:

    PNG
    media_image6.png
    389
    396
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    309
    376
    media_image7.png
    Greyscale

Regarding claim 5, which depends from claim 1: Chao and He are silent as to the pixel resolution of their devices.
Among the latest generations of resolution is 8K resolution, which is 8192x4320 pixels.  Ando specification, col. 62, ll. 26-57.  This would overlap claim 5’s requirements .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chao or He, and further in view of Miyasaka, U.S. Pat. Pub. No. 2019/0164479, Fig. 6.
Miyasaka, Figure 6: 
    PNG
    media_image8.png
    523
    437
    media_image8.png
    Greyscale

Regarding claim 6, which depends from claim 1: Neither Chao nor He disclose each of the first, second, and third sub-pixels has a dimension along one of the first and second directions that is less than or equal to 10 microns.
Miyasaka discloses a display device in which each of the first, second, and third sub-pixels (58B, 58G, 58R) has a dimension along one of the first and second directions that is less than or equal to 10 microns.  Miyasaka specification ¶ 79 (4 microns).  One having ordinary skill in the art at a time before the effective filing date would be 
Regarding claim 7, which depends from claim 1: Neither Chao nor He disclose each of the first, second, and third sub-pixels has a dimension along one of the first and second directions that is less than or equal to 5 microns.
Miyasaka discloses a display device in which each of the first, second, and third sub-pixels has a dimension along one of the first and second directions that is less than or equal to 5 microns.  Miyasaka specification ¶ 79 (4 microns).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the sub-pixel dimension design in either Chao or He because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chao, and further in view of Yamada, U.S. Pat. Pub. No. 2001/0019807, Figures 6A and 6B.
Yamada Figures 6A, 6B:

    PNG
    media_image9.png
    328
    411
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    341
    442
    media_image10.png
    Greyscale

Id.  Chao is silent as to the first electrode, the second electrode, and the third electrode, and a shadow mask.  However, Chao discloses that each pixel is located in a different pixel-region of an array of pixel-regions, each pixel-region of the array thereof having a first sub-pixel position, a second sub-pixel position, and a third sub-pixel position, the first, second, and third sub-pixel positions being arranged linearly along a first direction; and WHEREIN THE DISPLAY IS CHARACTERIZED BY: the first sub-pixel (G) being at a different one of the first, second, and third sub-pixel positions in the pixels of each pair of adjacent pixels along a second direction that is orthogonal to the first direction; the second sub-pixel (B) being at a different one of the first, second, and third sub-pixel positions in the pixels of each pair of adjacent pixels; and the third sub-pixel (R) being at a different one of the first, second, and third sub-pixel positions in the pixels of each pair of adjacent pixels.  Id.


Regarding claim 11, which depends from claim 10: The combination discloses that the first shadow mask, the second shadow mask, and the third shadow mask are the same shadow mask.  This is because the Chao subpixels are the same size, and 
Regarding claim 13, which depends from claim 9: The combination discloses providing the first shadow mask (100) such that, for each group of three adjacent mask-regions along the second direction, the aperture (110) is located in each of the first, second, and third sub-pixel positions once.  This is because the Chao subpixels are the same size and thus the same shadow mask can be used.  See Chao Figure 1B.  The Office notes that this arrangement is called the mosaic form in the prior art.  Chao specification ¶ 6.
Regarding claim 15, which depends from claim 9: The combination discloses that providing the first shadow mask (100) such that the shape of at least one aperture (110) of the first aperture array is a rectangle, square, triangle, trapezoid, octagon, or irregular.   See Chao Figure 1B (rectangle).
Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He, and further in view of Yamada.
Regarding claim 9: He Figure 8 discloses a method for forming an organic light-emitting diode (OLED) display comprising a pixel array in which each pixel includes a first sub-pixel (R) that emits light of a first color, a second sub-pixel (G) that emits light of a second color, and a third sub-pixel (B) that emits light of a third color, and wherein the method comprises: providing a substrate (display panel) having a pixel-region array, wherein each pixel-region of the array thereof corresponds to a different pixel of the pixel array.  He specification ¶¶ 37, 38.  He Figure 8 does not specifically disclose organic light-emitting diode (OLED) display comprising the pixel array.  He is also silent Id.
He discloses that its pixel arrangement may be used in an OLED display.  Id. ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the He Figure 8 pixel array in an OLED display because He discloses various pixel arrays that are appropriate for use in an OLED display.  Id. ¶¶ 3-7, 20-23, 27, 28, 31.
Yamada Figures 6A and 6B disclose a method for forming an organic light-emitting diode (OLED) display comprising a pixel array in which each pixel includes a first sub-pixel that emits light of a first color, a second sub-pixel that emits light of a second color, and a third sub-pixel that emits light of a third color, and wherein the method comprises: providing a substrate (10) having a pixel-region array, wherein each pixel-region of the array thereof corresponds to a different pixel of the pixel array, and 
Regarding claim 12, which depends from claim 9: The combination discloses providing the first shadow mask (100) such that, in each pair of adjacent mask-regions along the second direction, the location of the aperture (110) alternates between the first sub-pixel position and one of the second and third sub-pixel positions.  This is because, once combined, the Yamada mask would be designed to accommodate the He apertures, which alternate in the claimed manner.
See He Figure 8 (rectangle).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chao or He, and Yamada, and further in view of Miyasaka, U.S. Pat. Pub. No. 2019/0164479 with evidence from Ghosh, U.S. Pat. Pub. No. 2017/0342542, Figure 4.
Ghosh Figure 4:

    PNG
    media_image11.png
    474
    555
    media_image11.png
    Greyscale

Regarding claim 14, which depends from claim 9: The combinations do not disclose providing the first shadow mask such that at least one aperture of the first 
Miyasaka discloses a display device in which each of the first, second, and third sub-pixels has a dimension along one of the first and second directions that is less than or equal to 10 microns.  Miyasaka specification ¶ 79 (4 microns).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the sub-pixel dimension design in either combination of Chao and Yamada or He and Yamada because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Ghosh discloses that the aperture (120) is approximately the same size as the deposited sub-pixel material ((R).  See Ghosh Figure 4.  One having ordinary skill in the art at a time before the effective filing date would be motivated to design the first shadow mask such that at least one aperture of the first aperture array has a dimension along one of the first and second directions that is less than or equal to 10 microns, because the modification would have involved a selection of a known design based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the discussion in the Section 112 rejection section.